Case 1:18-cv-10990-RMB-KMW Document 122 Filed 04/13/21 Page 1 of 11 PageID: 913
                                    [Case No. 18-10990, Docket No. 110]
                                     [Case No. 18-12084, Docket No. 96]
                                     [Case No. 18-12121, Docket No. 96]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


   DANIEL BITTNER and PAULINE
   BITTNER,

                    Plaintiffs,             Civil No. 18-10990 (RMB/KMW)

         v.
                                            OPINION
   WATERFORD TOWNSHIP SCHOOL
   DISTRICT, et al.,

                    Defendants.



   PATRICIA CHIODI,

                    Plaintiff,
                                            Civil No. 18-12084 (RMB/KMW)
         v.

   WATERFORD TOWNSHIP SCHOOL                OPINION
   DISTRICT, et al.,

                    Defendants.



   DEBORAH BORRELLI and DAVID
   BORRELLI,

                    Plaintiffs,             Civil No. 18-12121 (RMB/KMW)

         v.
                                            OPINION
   WATERFORD TOWNSHIP SCHOOL
   DISTRICT, et al.,

                    Defendants.
Case 1:18-cv-10990-RMB-KMW Document 122 Filed 04/13/21 Page 2 of 11 PageID: 914



  APPEARANCES:
  SAUL J. STEINBERG
  ZUCKER STEINBERG & WIXTED, PC
  415 FEDERAL STREET
  CAMDEN, NEW JERSEY 08103

       On behalf of Plaintiffs Daniel Bittner, Pauline Bittner,
       Patricia Chiodi, Deborah Borrelli, and David Borrelli

  ROSHAN DEVEN SHAH
  ANDERSON & SHAH, LLC
  457 HADDONFIELD ROAD
  CHERRY HILL, NEW JERSEY 08002

       On behalf of Defendants Waterford Township Board of
       Education, Roseanna Iles, Francis Dirocco, Marie Yeatman,
       Robert Walsh, and Ava Suriani

  ANDREW WEI LI
  PARKER MCCAY, P.A.
  9000 MIDLANTIC DRIVE
  SUITE 3000
  MOUNT LAUREL, NEW JERSEY 08054

       On behalf of Defendant Jason Eitner

  ASHLEY LAUREN TOTH and MATTHEW J. BEHR
  MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
  15000 MIDLANTIC DRIVE
  SUITE 200
  P.O. BOX 5429
  MOUNT LAUREL, NEW JERSEY 08054

       On behalf of Third-Party Defendant New Jersey School Boards
       Association


  RENÉE MARIE BUMB, United States District Judge

       This matter comes before the Court on the Motions to Dismiss

  Third-Party    Plaintiffs’     Complaints    brought    by    Third-Party

  Defendant New Jersey School Boards Association (“NJSBA”). For the




                                      2
Case 1:18-cv-10990-RMB-KMW Document 122 Filed 04/13/21 Page 3 of 11 PageID: 915



  reasons expressed below, the Court will grant NJSBA’s Motions, in

  part, and deny them, in part.

  I.   BACKGROUND1

       These cases (the “Cases”) stem from the hiring of Defendant

  Jason Eitner to be the Superintendent of co-Defendant/Third-Party

  Plaintiff    Waterford    Township   Board   of   Education   (the   “BOE,”

  improperly    pled   as    “Waterford    Township    School   District”).

  Plaintiffs are all employees or former employees of the District

  who allege that they were discriminated against by Eitner during

  his time as Superintendent.2 The Motions before the Court stem from

  the Third-Party Complaints filed by the BOE in each of the Cases

  before the Court.3 The BOE alleges that it entered into a Standard

  Superintendent Search Agreement (the “Agreement”) with the NJSBA

  on April 3, 2015. [Third-Party Complaints, ¶ 1.] The Agreement


  1 This factual background is taken from the Complaints, exhibits
  attached thereto, and matters of public record. See Schmidt v.
  Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (stating that a court may
  “generally consider only the allegations contained in the
  complaint, exhibits attached to the complaint and matters of public
  record”) (citing Pension Benefit Guar. Corp. v. White Consol.
  Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).
  2 There   are three suits pending before the Court, as listed above.
  For the   purposes of this Opinion, the Court will not differentiate
  between    the three Cases, as the Third-Party Complaints filed in
  each of   them, as well as the reasoning for the Court’s decision on
  each of   the Motions to Dismiss, are essentially identical.
  3 These Third-Party Complaints were also brought by Roseanna Iles,
  Francis DiRocco, Maria Yeatman, Robert Walsh, and Eva Suriani.
  However, those individuals conceded that their claims can be
  dismissed. Therefore, the Court will dismiss their claims.

                                       3
Case 1:18-cv-10990-RMB-KMW Document 122 Filed 04/13/21 Page 4 of 11 PageID: 916



  allegedly provided that the BOE would pay the NJSBA $6,850 for, in

  essence, assisting the BOE in its search for a new Superintendent.

  [See id., ¶¶ 1-6.] Specifically, the BOE alleges that

       NJSBA was required to perform superintendent search
       services including an initial visit, obtain community
       and staff input, develop criteria, provide an initial
       report, secure candidates, process applications, provide
       a second report, screen applicants including delivering
       search materials to [the BOE] and provide a transition
       workshop within 90 days of the superintendent’s
       commencement of services.

  [Id., ¶ 6.]

       The BOE alleges that the NJSBA breached the Agreement because

  it   did   not   “properly   evaluate    the   qualifications     of   the

  applicants,” nor did it “properly screen” the applicants. [Id., ¶¶

  7-8.] Ultimately, the BOE hired Eitner for the position with the

  assistance of the NJSBA. [Id., ¶ 9.] The BOE relies on Plaintiffs’

  Complaints, which allege that “Eitner . . . had previously been

  placed on leave as the Assistant Principal at Long Valley Middle

  School and that Long Valley declined to discuss the circumstances

  involved in Eitner’s leave of absence or resignation.” [Id.] The

  BOE also alleges that Eitner was the subject of a grievance,

  including “a claim of alleged harassment similar to those now

  raised by” Plaintiffs, while he “was employed at the Lower Alloways

  Creek school district from 2013 to 2015.” [Id., ¶ 12-13.] The BOE

  alleges that the NJSBA never notified the BOE of this, even though

  the NJSBA “knew about . . . or should have known about” Eitner’s



                                      4
Case 1:18-cv-10990-RMB-KMW Document 122 Filed 04/13/21 Page 5 of 11 PageID: 917



  prior employment history. [Id., ¶¶ 10-11, 14-15.] Plaintiffs’

  Complaints    now    allege   that    the   BOE,    inter      alia,   “act[ed]

  negligently, carelessly and/or in a palpably unreasonable manner

  in hiring Eitner.” [Id., ¶ 16.] In its Third-Party Complaint, the

  BOE places the blame on the NJSBA, who it alleges “failed to

  perform    [its]    contractual   duties    to   [the   BOE]    including    the

  screening and evaluation of qualifications of potential candidates

  for superintendent including candidate Eitner.” [Id., ¶ 17.] This,

  the BOE argues, constituted a breach of the Agreement and caused

  the BOE to suffer damages. [Id., ¶ 19.] Therefore, the BOE seeks

  compensatory damages and costs and attorneys’ fees, plus interest.

  [See id.]

        The BOE filed its Third-Party Complaints in each of the Cases

  on January 24, 2020. They each allege one count of breach of

  contract against the NJSBA. The NJSBA filed its Motions to Dismiss

  on October 23, 2020. The BOE timely responded on November 23, 2020.

  Finally, the NJSBA timely replied on November 30, 2020. The Third-

  Party     Complaints,   Motions,     Responses,    and    Replies      are   all

  essentially identical, respectively, across the three Cases.

  II.   STANDARD

        When considering a motion to dismiss for failure to state a

  claim upon which relief can be granted pursuant to Federal Rule of

  Civil Procedure 12(b)(6), a court must accept all well-pleaded

  allegations in the complaint as true and view them in the light


                                        5
Case 1:18-cv-10990-RMB-KMW Document 122 Filed 04/13/21 Page 6 of 11 PageID: 918



  most favorable to the plaintiff. Evancho v. Fisher, 423 F.3d 347,

  351   (3d   Cir.   2005).   It   is   well-settled   that   a   pleading   is

  sufficient if it contains “a short and plain statement of the claim

  showing that the pleader is entitled to relief.” FED. R. CIV. P.

  8(a)(2).

        “While a complaint attacked by a Rule 12(b)(6) motion to

  dismiss does not need detailed factual allegations, a plaintiff’s

  obligation to provide the ‘grounds’ of his ‘entitle[ment] to

  relief’ requires more than labels and conclusions, and a formulaic

  recitation of the elements of a cause of action will not do . . .

  .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration

  in original) (citations omitted) (citing Conley v. Gibson, 355

  U.S. 41, 47 (1957); Sanjuan v. Am. Bd. Of Psychiatry & Neurology,

  Inc., 40 F.3d 247, 251 (7th Cir. 1994); Papasan v. Allain, 478

  U.S. 265, 286 (1986)).

        To determine the sufficiency of a complaint, a court
        must take three steps. First, the court must “tak[e]
        note of the elements a plaintiff must plead to state a
        claim.” Second, the court should identify allegations
        that, “because they are no more than conclusions, are
        not entitled to the assumption of truth.” Third, “whe[n]
        there are well-pleaded factual allegations, a court
        should assume their veracity and then determine whether
        they plausibly give rise to an entitlement for relief.”

  Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

  in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

  U.S. 662, 664, 675, 679 (2009)). A court may “generally consider

  only the allegations contained in the complaint, exhibits attached


                                         6
Case 1:18-cv-10990-RMB-KMW Document 122 Filed 04/13/21 Page 7 of 11 PageID: 919



  to the complaint and matters of public record.” Schmidt, 770 F.3d

  at 249 (citing Pension Benefit Guar. Corp., 998 F.2d at 1196).

       A district court, in weighing a motion to dismiss, asks “not

  whether   a   plaintiff   will   ultimately   prevail   but   whether   the

  claimant is entitled to offer evidence to support the claim.”

  Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhodes, 416 U.S.

  232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our decision

  in Twombly expounded the pleading standard for ‘all civil actions’

  . . . .”); Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

  2009) (“Iqbal . . . provides the final nail in the coffin for the

  ‘no set of facts’ standard that applied to federal complaints

  before Twombly.”). “A motion to dismiss should be granted if the

  plaintiff is unable to plead ‘enough facts to state a claim to

  relief that is plausible on its face.’” Malleus, 641 F.3d at 563

  (quoting Twombly, 550 U.S. at 570).

  III. ANALYSIS

       In New Jersey, “[t]o state a claim for breach of contract, [a

  plaintiff] must allege (1) a contract between the parties; (2) a

  breach of that contract; (3) damages flowing therefrom; and (4)

  that the party stating the claim performed its own contractual

  obligations.” Frederico v. Home Depot, 507 F.3d 188, 203 (3d Cir.

  2007); see also Lukoil N. Am. LLC v. Turnersville Petroleum Inc.,

  Civil No. 14-3810 (RMB/AMD), 2015 U.S. Dist. LEXIS 50088, at *15

  (D.N.J. Apr. 16, 2015) (listing the same first three elements —


                                       7
Case 1:18-cv-10990-RMB-KMW Document 122 Filed 04/13/21 Page 8 of 11 PageID: 920



  contract, breach, and damages — and noting that “[o]ther Courts in

  this Circuit have required a fourth element: that the party

  asserting the claim for breach of contract allege that it was

  performing its obligations under the contract”).

       The NJSBA’s Motions to Dismiss puts forth three arguments.

  First, NJSBA argues that the Individual Defendants cannot state a

  claim because they were not parties to the contract, which was

  between only the NJSBA and the BOE. [Motions, at 7.] As noted

  above,   the   BOE   conceded      this   argument    and   the   Individual

  Defendants’ claims will be dismissed. [Responses, at 6.]

       Second, the NJSBA argues that the BOE fails to allege that it

  performed   its   duties   under    the   contract.   [Motions,     at    6-7.]

  Howeover, the BOE explicitly alleges in the Third-Party Complaints

  that it “paid in full the payment owed to [the] NJSBA.” [Third-

  Party Complaints, ¶ 4.] That satisfies the fourth element of a

  breach of contract claim. See Rotante v. Franklin Lakes Bd. of

  Educ., Civil Action No. 13-3380 (JLL)(JAD), 2014 U.S. Dist. LEXIS

  162670, at *18 (D.N.J. Nov. 20, 2014) (dismissing a breach of

  contract claim because the plaintiff “fail[ed] to provide any facts

  which point to the Plaintiff performing his own contractual duties”

  (emphasis   added)).   Because      Plaintiff   has   alleged     facts    that

  suggest that it performed its obligations under the Agreement, the

  NJSBA’s argument with respect to this element is unavailing and

  the Third-Party Complaints will not be dismissed on that basis.


                                        8
Case 1:18-cv-10990-RMB-KMW Document 122 Filed 04/13/21 Page 9 of 11 PageID: 921



       Finally, the NJSBA argues that the BOE should be precluded

  from seeking any damages in excess of $6,850 — the contract price.

  [Motions, at 7-10.] The NJSBA argues that any damages beyond the

  contract price were not foreseeable to the parties at the time of

  the Agreement. [Id.] The NJSBA is correct that a breaching party’s

  liability is limited to foreseeable damages. See Totaro, Duffy,

  Cannova & Co., L.L.C. v. Lane, Middleton & Co., L.L.C., 921 A.2d

  1100, 1107-08 (N.J. 2007) (“Under contract law, a party who

  breaches a contract is liable for all of the natural and probable

  consequences of the breach of that contract.” (quoting Pickett v.

  Lloyd’s, 621 A.2d 445, 454 (N.J. 1993)). This, the New Jersey

  Supreme Court has noted, effectuates the goal of compensatory

  damages “to put the injured party in as good a position as . . .

  if performance had been rendered.” Id. at 1108 (quoting Donovan v.

  Bachstadt, 453 A.2d 160, 165 (N.J. 1982)). “What that position is

  depends upon what the parties reasonably expected. It follows that

  the defendant is not chargeable for loss that he did not have

  reason to foresee as a probable result of the breach when the

  contract was made.” Id. (quoting Donovan, 453 A.2d at 444).

       However, under certain circumstances, a plaintiff can recover

  attorneys’   fees   and   costs   in   a   breach   of   contract   case.   “A

  plaintiff has the right to recover attorney’s fees incurred in

  other litigation with a third person, if he became involved in

  that litigation as a result of a breach of contract or tortious


                                         9
Case 1:18-cv-10990-RMB-KMW Document 122 Filed 04/13/21 Page 10 of 11 PageID: 922



  act by the present defendant.” In re Estate of Lash, 776 A.2d 765,

  771-72 (N.J. 2001) (citation omitted). As above, “[i]f a breach of

  contract is the cause of litigation between the plaintiff and third

  parties that the defendant had reason to foresee when the contract

  was   made,   the   plaintiff’s      reasonable    expenditures     in     such

  litigation are included in estimating his damages.” Verhagen v.

  Platt, 61 A.2d 892, 895 (N.J. 1948).

        Therefore,    the   question    of    damages     turns   entirely     on

  foreseeability.     The   BOE   argues     that   the   damages   here     were

  foreseeable because the NJSBA knew or should have known about

  Eitner’s spotty work history. The BOE argues that Eitner’s past

  behaviors made it foreseeable that if he was hired, he would engage

  in the behavior Plaintiffs allege he engaged in, and the BOE would

  be sued by Plaintiffs.

        At this stage, the Court finds that, accepting the BOE’s

  allegations to be true and viewing them in the light most favorable

  to the BOE, the allegations in the Third-Party Complaint are

  sufficient to “entitle[]” the BOE “to offer evidence to support

  the claim.” See Twombly, 550 U.S. at 563 n.8 (quoting Scheuer, 416

  U.S. at 236).4 Therefore, the Court will not grant that aspect of

  the NJSBA’s Motions, either.


  4The Court is unconvinced by the NJSBA’s argument that the economic
  loss doctrine prohibits the BOE from recovering more than the
  contract amount. If the BOE proves its claims, its damages will be
  limited to the amount that was reasonably foreseeable at the time

                                       10
Case 1:18-cv-10990-RMB-KMW Document 122 Filed 04/13/21 Page 11 of 11 PageID: 923



  IV.   CONCLUSION

        For the reasons expressed above, the Court will deny the

  NJSBA’s Motions to Dismiss. An accompanying Order shall issue.



  April 13, 2021                           s/Renée Marie Bumb
  Date                                     RENÉE MARIE BUMB
                                           United States District Judge




  the parties entered the contract. To put a cap on that amount,
  given the above analysis, would be inappropriate.

                                      11
